The only question presented upon this appeal is whether a void tax was paid under protest. The Pioneer Sand  Gravel Company says that it made payment under protest. This the treasurer of Pierce county denies. The trial to the court resulted in a finding that the tax had not been paid under protest. From the judgment entered dismissing the sand and gravel company's petition, it appeals.
Whether the tax was paid under protest, is purely a question of fact. The material evidence is largely oral and in some respects conflicting. After giving consideration to all of the evidence, the trial court made this finding: *Page 701 
"That the payment of such taxes so made was a voluntary payment; that said petitioner, The Pioneer Sand and Gravel Company, has wholly failed in its proof that such payment or any part thereof was made under protest, and that said petition of said petitioner should be denied and judgment entered in favor of the defendant, J.E. Tallant, treasurer of Pierce county, Washington, with costs."
After a careful reading of the statement of facts and a consideration of the exhibits, we are of the opinion that the trial court reached the correct conclusion. That court was in much better position to weigh and give effect to the oral evidence than are we. It would serve no useful purpose to review the testimony in detail. It is sufficient to say, as already indicated, that we are in accord with the view of the trial court.
The judgment will be affirmed.
MITCHELL, C.J., FULLERTON, FRENCH, and HOLCOMB, JJ., concur.